Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 1 of 15 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISON

 THADDEUS WATERS, individually
 and on behalf of all others
 similarly situated,

         Plaintiff,

 v.                                                         CASE NO.:

 BJ’S WHOLESALE CLUB, INC.,

       Defendant.
 __________________________________/

                                CLASS ACTION COMPLAINT

         Plaintiff, Thaddeus Waters (“Plaintiff”), files this Class Action Complaint against

 Defendant, BJ’S WHOLESALE CLUB, INC. (“Defendant”), alleging that Defendant failed to

 provide he and the putative class adequate notice of their right to continued health care

 coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

 In further support thereof, Plaintiff states as follows:

                                       BRIEF OVERVIEW

         1.      Defendant, the plan sponsor and plan administrator of the BJ’s Wholesale Club,

 Inc. Team Member Benefit Plan (“Plan”), has repeatedly violated ERISA by failing to provide

 participants and beneficiaries in the Plan with adequate notice, as prescribed by COBRA, of

 their right to continue their health insurance coverage following an occurrence of a “qualifying

 event” as defined by the statute.

         2.      COBRA is a remedial statute that should be interpreted in favor of the

 employee.
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 2 of 15 PageID 2




            3.   The legislative history shows that Congress enacted COBRA in 1986 as a result

 of the reports of the growing number of Americans without any health insurance coverage and

 the decreasing willingness of our Nation’s hospitals to provide care to those who cannot afford

 to pay. The purpose behind its notice requirements is to facilitate and assist individuals in

 electing continuation coverage should they so choose, not hinder their ability to elect coverage,

 as Defendant’s does.

            4.   Defendant has repeatedly violated ERISA by failing to provide participants and

 beneficiaries in the Plan with adequate notice, as prescribed by COBRA, of their right to

 continue their health coverage upon the occurrence of a “qualifying event” as defined by the

 statute.

            5.   As a threshold matter, Defendant’s COBRA notice violates 29 C.F.R. §

 2590.606–4(b)(4)(xii) because it fails to the address to which payments should be sent.

            6.   Instead, Defendant’s COBRA form and enrollment process only provides that

 information after enrollment.

            7.   Not only that, rather than simply including the information in the COBRA

 notice as required by law, Defendant’s notice instead requires Plaintiff and the putative class

 members to seek the address to which payments should be sent from Defendant’s COBRA

 administrator if certain “payment coupons” are not received.

            8.   Because Defendant’s COBRA notice omits the above critical pieces of

 information, it violates 29 C.F.R. § 2590.606–4(b)(4), which requires the plan administrator of

 a group-health plan to provide a COBRA notice “written in a manner calculated to be

 understood by the average plan participant.”




                                                2
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 3 of 15 PageID 3




        9.      Without including information on where to send payments, a COBRA notice

 simply is not written in a manner calculated to be understood by the average plan participant.

        10.     As a result of these violations, which threaten Class Members’ ability to

 maintain their health coverage, Plaintiff seeks statutory penalties, injunctive relief, attorneys’

 fees, costs and expenses, and other appropriate relief as set forth herein and provided by law.

                                  JURISDICTION AND VENUE

        11.     Venue is proper in the United States Court for the Middle District of Florida,

 because the events giving rise to these claims arose in this district.

        12.     Plaintiff is a Florida resident, resides in this district and was a participant in the

 Plan prior to her termination, a qualifying event within the meaning of 29 U.S.C. § 1163(2).

        13.     Defendant is the Plan sponsor within the meaning of 29 U.S.C. §1002(16)(B),

 and the administrator of the Plan within the meaning of 29 U.S.C. § 1002(16)(A). The Plan

 provides medical benefits to employees and their beneficiaries, and is an employee welfare

 benefit plan within the meaning of 29 U.S.C. § 1002(1) and a group health plan within the

 meaning of 29 U.S.C. § 1167(1).

                  SUPPORTING LAW AND FACTUAL ALLEGATIONS

                                  COBRA Notice Requirements

        14.     The COBRA amendments to ERISA included certain provisions relating to

 continuation of health coverage upon termination of employment or another “qualifying event”

 as defined by the statute.

        15.     Among other things, COBRA requires the plan sponsor of each group health

 plan normally employing more than 20 employees on a typical business day during the



                                                  3
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 4 of 15 PageID 4




 preceding year to provide “each qualified beneficiary who would lose coverage under the plan

 as a result of a qualifying event … to elect, within the election period, continuation coverage

 under the plan.” 29 U.S.C. § 1161.

        16.      Notice is of enormous importance. The COBRA notification requirement exists

 because employees are not presumed to know they have a federally protected right to continue

 healthcare coverage subsequent to a qualifying event.

        17.      COBRA further requires the administrator of such a group health plan to

 provide notice to any qualified beneficiary of their continuation of coverage rights under

 COBRA upon the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice must

 be “[i]n accordance with the regulations prescribed by the Secretary” of Labor. 29 U.S.C. §

 1166(a).

        18.      The relevant regulations prescribed by the Secretary of Labor concerning notice

 of continuation of coverage rights are set forth in 29 C.F.R. § 2590.606-4 as follows:

              (4) The notice required by this paragraph (b) shall be written in a
              manner calculated to be understood by the average plan participant and
              shall contain the following information:
                     (i) The name of the plan under which continuation coverage is
                     available; and the name, address and telephone number of the
                     party responsible under the plan for the administration of
                     continuation coverage benefits;

                     (ii) Identification of the qualifying event;

                     (iii) Identification, by status or name, of the qualified
                     beneficiaries who are recognized by the plan as being entitled to
                     elect continuation coverage with respect to the qualifying event,
                     and the date on which coverage under the plan will terminate (or
                     has terminated) unless continuation coverage is elected;




                                                  4
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 5 of 15 PageID 5




                (iv) A statement that each individual who is a qualified
                beneficiary with respect to the qualifying event has an
                independent right to elect continuation coverage, that a covered
                employee or a qualified beneficiary who is the spouse of the
                covered employee (or was the spouse of the covered employee
                on the day before the qualifying event occurred) may elect
                continuation coverage on behalf of all other qualified
                beneficiaries with respect to the qualifying event, and that a
                parent or legal guardian may elect continuation coverage on
                behalf of a minor child;

                (v) An explanation of the plan's procedures for electing
                continuation coverage, including an explanation of the time
                period during which the election must be made, and the date by
                which the election must be made;

                (vi) An explanation of the consequences of failing to elect or
                waiving continuation coverage, including an explanation that a
                qualified beneficiary's decision whether to elect continuation
                coverage will affect the future rights of qualified beneficiaries
                to portability of group health coverage, guaranteed access to
                individual health coverage, and special enrollment under part 7
                of title I of the Act, with a reference to where a qualified
                beneficiary may obtain additional information about such
                rights; and a description of the plan's procedures for revoking a
                waiver of the right to continuation coverage before the date by
                which the election must be made;

                (vii) A description of the continuation coverage that will be
                made available under the plan, if elected, including the date on
                which such coverage will commence, either by providing a
                description of the coverage or by reference to the plan's
                summary plan description;

                (viii) An explanation of the maximum period for which
                continuation coverage will be available under the plan, if
                elected; an explanation of the continuation coverage termination
                date; and an explanation of any events that might cause
                continuation coverage to be terminated earlier than the end of
                the maximum period;

                (ix) A description of the circumstances (if any) under which the
                maximum period of continuation coverage may be extended due
                either to the occurrence of a second qualifying event or a


                                            5
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 6 of 15 PageID 6




                   determination by the Social Security Administration, under title
                   II or XVI of the Social Security Act (42 U.S.C. 401 et seq. or
                   1381 et seq.) (SSA), that the qualified beneficiary is disabled,
                   and the length of any such extension;

                   (x) In the case of a notice that offers continuation coverage with
                   a maximum duration of less than 36 months, a description of the
                   plan's requirements regarding the responsibility of qualified
                   beneficiaries to provide notice of a second qualifying event and
                   notice of a disability determination under the SSA, along with a
                   description of the plan's procedures for providing such notices,
                   including the times within which such notices must be provided
                   and the consequences of failing to provide such notices. The
                   notice shall also explain the responsibility of qualified
                   beneficiaries to provide notice that a disabled qualified
                   beneficiary has subsequently been determined to no longer be
                   disabled;

                   (xi) A description of the amount, if any, that each qualified
                   beneficiary will be required to pay for continuation coverage;

                   (xii) A description of the due dates for payments, the qualified
                   beneficiaries' right to pay on a monthly basis, the grace periods
                   for payment, the address to which payments should be sent, and
                   the consequences of delayed payment and non-payment;

                   (xiii) An explanation of the importance of keeping the
                   administrator informed of the current addresses of all
                   participants or beneficiaries under the plan who are or may
                   become qualified beneficiaries; and

                   (xiv) A statement that the notice does not fully describe
                   continuation coverage or other rights under the plan, and that
                   more complete information regarding such rights is available in
                   the plan's summary plan description or from the plan
                   administrator.

        19.     To facilitate compliance with these notice obligations, the United States

 Department of Labor (“DOL”) has issued a Model COBRA Continuation Coverage Election

 Notice (“Model Notice”), which is included in the Appendix to 29 C.F.R. § 2590.606-4. The

 DOL website states that the DOL “will consider use of the model election notice, appropriately


                                               6
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 7 of 15 PageID 7




 completed, good faith compliance with the election notice content requirements of COBRA.”

           20.      In the event that a plan administrator declines to use the Model Notice and fails

 to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, the

 administrator is subject to statutory penalties of up to $110.00 per participant or beneficiary

 per day from the date of such failure. 29 U.S.C. § 1132(c)(1). Additionally, the Court may

 order such other relief as it deems proper, including but not limited to injunctive relief pursuant

 to 29 U.S.C. § 1132(a)(3) and payment of attorneys’ fees and expenses pursuant to 29 U.S.C.

 § 1132(g)(1). Such is the case here.

           21.      Here, Defendant failed to use the Model Notice and failed to meet the notice

 requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, as set forth below.

                 Defendant’s Notice Is Inadequate and Fails to Comply with COBRA

           22.      Defendant did not use the Model Notice to notify plan participants of their right

 to continuation coverage even though the Model Notice adequately provides all required

 information and would have provided Defendant with a “safe harbor” if used. The Model

 Notice further demonstrates how the information can, and is required to, be written in a manner

 calculated to be understood by the average plan participant providing a near-foolproof way for

 persons to sign up for continuing coverage of their existing benefits.

           23.      Rather than use the Model Notice, Defendant deliberately authored and

 disseminated a notice which omitted critical information required by law and needlessly

 included language meant to deter and otherwise “chill” election of COBRA benefits. The

 information Defendant omitted from its notice is information that is included in the Model

 Notice.




                                                    7
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 8 of 15 PageID 8




        24.       The evidence will show Defendant used its deficient Notice to discourage

 participants from enrolling in continuation coverage.

        25.       Defendant’s Notice violates two key COBRA requirements, specifically:

              •   The Notice violates 29 C.F.R. § 2590.606-4(b)(4)(xii) because it
                  fails to provide the address to which payments should be sent;

              •   The Notice violates 29 C.F.R. § 2590.606-4(b)(4) because
                  Defendant has failed to provide a notice written in a manner
                  calculated to be understood by the average plan participant.

        26.       Because Defendant’s COBRA notice fails to provide the address to which

 payments should be sent, the COBRA notice confused Plaintiff, and resulted in his inability to

 elect COBRA continuation coverage.

        27.       As a result of the deficient notice, Plaintiff was unable to elect COBRA

 continuation coverage and lost his health insurance.

                          The Named Plaintiff Has Article III Standing

        28.       As a result of these violations by Defendant Plaintiff suffered a tangible injury

 in the form of economic loss, specifically the loss of health insurance coverage.

        29.       Plaintiff also suffered a tangible economic loss when as he paid out-of-pocket

 for medical expenses incurred after he lost his health insurance.

        30.       Plaintiff suffered further concrete injury when he lost control over his personal

 health plan, including provider selection. In other words, Plaintiff suffered a third concrete

 injury because he could no longer pro-actively manage his health care since no longer had

 health insurance.

        31.       Plaintiff suffered an additional concrete harm in the form of significant wasted

 time (hours) trying to figure out how to self-treat since he no longer had health insurance.


                                                  8
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 9 of 15 PageID 9




        32.     Additionally, Plaintiff suffered injury in the form of stress and anxiety created

 by the loss of his health insurance coverage.

        33.     Finally, Defendant’s deficient COBRA Notice caused Plaintiff an informational

 injury when Defendant failed to provide him with information to which he was entitled to by

 statute, namely a compliant COBRA election notice containing all information required by 29

 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a).

        34.     Through ERISA and then COBRA, Congress created a right—the right to

 receive the required COBRA election notice—and an injury—not receiving a proper election

 notice with information required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a).

        35.     Defendant injured Plaintiff and the class members he seeks to represent by

 failing to provide the information required by COBRA.

                              Named Plaintiff Thaddeus Waters

        36.     Named Plaintiff Thaddeus Water was employed by Defendant from

 approximately May of 2014 through January of 2019, during which time he obtained medical

 insurance for himself through Defendant.

        37.     In January 2019 Plaintiff’s employment was terminated.

        38.     Plaintiff was not terminated for “gross misconduct” and was, therefore, eligible

 to elect continuation coverage.

        39.     Plaintiff’s termination was a qualifying event, which triggered Defendant’s

 COBRA notice obligations.

        40.     Following his termination, Defendant caused its COBRA administrator to mail

 Plaintiff the deficient COBRA notice




                                                 9
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 10 of 15 PageID 10




          41.     The COBRA notice was not written in a manner calculated to be understood by

   the average plan participant.

          42.     The COBRA notice did not provide Plaintiff with the substantive information

   to which he was entitled pursuant to federal law, as set out further below, giving rise to this

   lawsuit.

          43.     Defendant has in place no administrative remedies Plaintiff was required to

   exhaust prior to bringing suit as this is not an ERISA claim for benefits.

          44.     Additionally, even if such administrative remedies exist as to Plaintiff’

   statutory damages claims, any attempt to exhaust the same would have been futile as this is

   not an ERISA benefits case. In fact, exhaustion of administrative remedies is not required

   because Plaintiff was not provided with proper notice of his rights in the first instance.

                        Violation of 29 C.F.R. § 2590.606-4(b)(4)(xii) –
                Failure to provide the address to which payments should be sent

          45.     Defendant is specifically required to include in its notice the address to

   which payments should be sent. 29 C.F.R. § 2590.606-4(b)(4)(xii).

          46.     Rather than include an address to remit payment, the notice states that “once

   you make your COBRA election, Benefit Concepts, Inc., a division of WageWorks, Inc.

   will generate and mail payment coupons to you.”

          47.     The notice provided to Plaintiff states “If you choose to elect COBRA

   coverage, you do not have to send any premium payment(s) with the COBRA Coverage

   Election Form. Additional information about payment will be provided to you after you

   make your election.” But no address for payment is included.




                                                  10
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 11 of 15 PageID 11




          48.     Without this information Plaintiff is left ready and willing, but unable, to

   properly enroll and maintain continuation coverage.

          49.     A misrepresentation is material if there is a substantial likelihood that it

   would mislead a reasonable employee in making an adequately informed decision. Without

   knowing where to send payment, Plaintiff was misled as to how to enroll in COBRA.

          50.     Because of the foregoing deficiencies, Defendant’s election notice is

   insufficient. Defendant has misled Plaintiff about the material parameters and procedures

   surrounding his right to elect Cobra coverage, failing to comply with the requirements

   made clear by the Code of Federal Regulations.

                           Violation of 29 C.F.R. § 2590.606-4(b)(4) -
                      Defendant failed to provide notice written in a manner
                  calculated “to be understood by the average plan participant”

          51.     Whether a defendant’s COBRA notification complies with the law turns on

   whether the notice is understandable by an average plan participant. This requirement has been

   interpreted as an objective standard rather than requiring an inquiry into the subjective

   perception of the individual plan participants.

          52.     29 U.S.C. § 1166(a)(4)(A) requires plan administrators to notify the former

   employee of their right to receive continuation coverage with a notice that must be sufficient

   to permit the discharged employee to make an informed decision whether to elect coverage.

          53.     As previously stated, Defendant’s notice omits the required address for

   payment.

          54.     Without the above required information, Defendant’s notice is not sufficient to

   permit the discharged employee to make an informed decision whether to elect coverage.



                                                     11
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 12 of 15 PageID 12




                                CLASS ACTION ALLEGATIONS

          55.     Plaintiff brings this action as a class action pursuant to Rule 23 Fed.R.Civ.P. on

   behalf of the following persons:

                  All participants and beneficiaries in the Defendant’s Health
                  Plan who were the COBRA notice by Defendant, in the same
                  form sent to Plaintiff, during the applicable statute of
                  limitations period as a result of a qualifying event, as
                  determined by Defendant, who did not elect COBRA.

          56.     No administrative remedies exist as a prerequisite to Plaintiff’s claim on behalf

   of the Putative Class. As such, any efforts related to exhausting such non-existent remedies

   would be futile.

          57.     Numerosity: The Class is so numerous that joinder of all Class members is

   impracticable. On information and belief, hundreds or thousands of individuals satisfy the

   definition of the Class.

          58.     Typicality: Plaintiff’s claims are typical of the Class. The COBRA notice that

   Defendant sent to Plaintiff was a form notice that was uniformly provided to all Class members.

   As such, the COBRA notice that Plaintiff received was typical of the COBRA notices that

   other Class Members received, and suffered from the same deficiencies.

          59.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class

   members; she has no interests antagonistic to the class, and has retained counsel experienced

   in complex class action litigation.

          60.     Commonality: Common questions of law and fact exist as to all members of

   the Class and predominate over any questions solely affecting individual members of the Class,

   including but not limited to:



                                                 12
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 13 of 15 PageID 13




          a.      Whether the Plan is a group health plan within the meaning of 29
                  U.S.C. § 1167(1);

          b.      Whether Defendant’s COBRA notice complied with the
                  requirements of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

          c.      Whether statutory penalties should be imposed against Defendant
                  under 29 U.S.C. § 1132(c)(1) for failing to comply with COBRA
                  notice requirements, and if so, in what amount;

          d.      The appropriateness and proper form of any injunctive relief or other
                  equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and, finally,

          e.      Whether (and the extent to which) other relief should be granted
                  based on Defendant’s failure to comply with COBRA notice
                  requirements.

          61.     Class Members do not have an interest in pursuing separate individual actions

   against Defendant, as the amount of each Class Member’s individual claims is relatively small

   compared to the expense and burden of individual prosecution.

          62.     Class certification will also obviate the need for unduly duplicative litigation

   that might result in inconsistent judgments concerning Defendant’s practices and the adequacy

   of its COBRA notice. Moreover, management of this action as a class action will not present

   any likely difficulties. In the interests of justice and judicial efficiency, it would be desirable

   to concentrate the litigation of all Class Members’ claims in a single action.

          63.     Plaintiff intends to send notice to all Class Members. The names and addresses

   of the Class Members are available from Defendant’s records, as well as from Defendant’s

   third-party COBRA administrator.




                                                   13
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 14 of 15 PageID 14




                                 CLASS CLAIM I FOR RELIEF

                               Violation of 29 U.S.C. § 1132(c)(1) and
                                       29 C.F.R. § 2590.606-4

          64.      Defendant is the sponsor and administrator of the Plan, and was subject to the

   continuation of coverage and notice requirements of COBRA.

          65.      Plaintiff and the other members of the Class experienced a “qualifying event”

   as defined by 29 U.S.C. § 1163, and Defendant was aware that they had experienced such a

   qualifying event.

          66.      On account of such qualifying event, Defendant sent Plaintiff and the Class

   Members a COBRA notice.

          67.      The COBRA notice that Defendant sent to Plaintiff and other Class Members

   violated 29 U.S.C. § 1166(a), ERISA § 502(c), and 29 C.F.R. § 2590.606-4 for the reasons set

   forth above.

          68.      These violations were material and willful.

          69.      Defendant knew that its notice was inconsistent with the Secretary of Labor’s

   Model Notice and failed to comply with 29 U.S.C. § 1166(a), ERISA § 502(c), and 29 C.F.R.

   § 2590.606-4, but chose to use a non-compliant notice in deliberate or reckless disregard of

   the rights of Plaintiff and other Class Members.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for relief as

   follows:

              a.   Designating Plaintiff’s counsel as counsel for the Class;

              b.   Issuing proper notice to the Class at Defendant’s expense;


                                                  14
Case 8:20-cv-03064-WFJ-AAS Document 1 Filed 12/22/20 Page 15 of 15 PageID 15




           c.    Declaring that the COBRA notice sent by Defendant to Plaintiffs
                 and other Class Members violated 29 U.S.C. § 1166(a) and 29
                 C.F.R. § 2590.606-4;

           d.    Awarding appropriate equitable relief pursuant to 29 U.S.C. §
                 1132(a)(3), including but not limited to an order enjoining
                 Defendant from continuing to use its defective COBRA notice and
                 requiring Defendant to send corrective notices;

           e.    Awarding statutory penalties to the Class pursuant to 29 U.S.C. §
                 1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110.00
                 per day for each Class Member who was sent a defective COBRA
                 notice by Defendant;

           f.    Awarding attorneys’ fees, costs and expenses to Plaintiffs’ counsel
                 as provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

           g.    Granting such other and further relief, in law or equity, as this Court
                 deems appropriate.

   Dated this 22nd day of December, 2020.
                                                Respectfully submitted,

                                                /s /Brandon J. Hill
                                                LUIS A. CABASSA, ESQ.
                                                Florida Bar Number: 053643
                                                Direct No.: 813-379-2565
                                                BRANDON J. HILL, ESQ.
                                                Florida Bar Number: 37061
                                                Direct No.: 813-337-7992
                                                WENZEL FENTON CABASSA, P.A.
                                                1110 North Florida Ave., Suite 300
                                                Tampa, Florida 33602
                                                Main No.: 813-224-0431
                                                Facsimile: 813-229-8712
                                                Email: lcabassa@wfclaw.com
                                                Email: bhill@wfclaw.com

                                                Attorneys for Plaintiff




                                                 15
